            Case 5:21-cv-01353-JMG Document 1 Filed 03/22/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DOMINIC ROSSANO

                      Plaintiff,
       v.

MAXON
     and                                           CIVIL ACTION NO.
MAXON LIFT CORP.
     and
MAXON INDUSTRIES, INC.
     and
RYDER TRUCK RENTAL, INC.
     and
RYDER TRUCK RENTAL, INC. d/b/a
RYDER TRANSPORTATION SERVICES
     and
RYDER SYSTEM, INC.
     and
MORGAN
     and
MORGAN CORPORATION
     and
MORGAN TRUCK BODY, LLC
     and
O'CONNOR TRUCK LEASING, INC.
     and
BRATE, CO.
                Defendants.

                                   NOTICE OF REMOVAL


       Defendants Maxon Lift Corp. and Maxon Industries, Inc. (collectively the "Maxon

Defendants"), by their attorneys McElroy, Deutsch, Mulvaney &Carpenter, LLP, hereby submit

this Notice of Removal pursuant to 28 U.S.C. §1441 et seq. and in support thereof aver the

following:
             Case 5:21-cv-01353-JMG Document 1 Filed 03/22/21 Page 2 of 8




             1. On February 11, 2021, Plaintiff Dominic Rossano commenced this action by

filing a complaint in the Philadelphia Court of Common Pleas at Docket No. 210201 Q54 (the

"State Action"). A true and correct copy of the Complaint with Civil Cover Sheet is attached

hereto as Exhibit "A."

             2. The Maxon Defendants were served with the complaint by certified mail on

February 23, 2021. A true and correct copy of plaintiff's filed affidavit of service for Maxon

Lift Corp. is attached hereto as Exhibit "B." No affidavit of service has been filed by plaintiff

for defendant Maxon Industries, Inc. The service of the complaint was the Maxon Defendants'

first notice of the State Action.

             3. Plaintiff has named "Maxon" as a party defendant. "Maxon" is not a legal entity

and undersigned counsel have appeared in the State Action on behalf of Maxon Lift Corp. and

Maxon Industries, Inc. only.

             4. No other documents have been filed against or served upon the Maxon

Defendants in the State Action.

             5. This Notice of Removal is being filed within thirty (30} days after the Maxon

Defendants received service of the Complaint and therefore the filing of this Notice of Removal

is timely pursuant to 28 U.S.C. §1446 (b)(1).

        I.      This Court Has Original Jurisdiction Over This Matter Pursuant to 28
                U.S.C. §1332.

                A. Diversity of Citizenship Exists.

             6. In the Complaint, plaintiff alleges that he resides at 2 Raymond Court, Marlton,

New Jersey, 08053. Upon information and belief, plaintiff is domiciled in New Jersey and a

citizen of New Jersey.

                                                 2
           Case 5:21-cv-01353-JMG Document 1 Filed 03/22/21 Page 3 of 8




               7. The Maxon Defendants are corporations organized and existing under the laws of

California, each with a principal place of business located at 11921 Sluason Avenue, Sante Fe

Springs, California 90670. Pursuant to 28 U.S.C. §1332(c)(1), the Maxon Defendants are

citizens of California.

               8. The complaint also names as defendants Ryder Truck Rental, Inc., Ryder Truck

Rental, Inc. d/b/a Ryder Transportation Services and Ryder System, Inc. (collectively the "Ryder

Defendants).

               9. Plaintiff has filed an affidavit of service on the Ryder Defendants stating that

service was made on the Ryder Defendants on February 22, 2021.

               10. On March 16, 2021 counsel for the Maxon Defendants spoke with Sean

Stadelman, Esquire. Mr. Stadelman will be entering his appearance for the Ryder Defendants in

this action.

               11. Mr. Stadelman confirmed that each of the Ryder Defendants is a corporation

organized and existing under the laws of Florida and that each corporation maintains a principal

place of business at 11690 NW 105`h Street, Miami, Florida 33178. Pursuant to 28 U.S.C. 1331

(c)(1), the Ryder Defendants are citizens of Florida.

               12. The complaint also names as defendants Morgan, Morgan Corporation and

Morgan Truck Body, LLC (collective the "Morgan Defendants").

               13. The docket in the State Action does not show that the Morgan Defendants have

been served with the complaint.

               14. On March 15, 2021, counsel for the Maxon Defendants spoke with Jason Sweet,

Esquire. Mr. Sweet has represented the Morgan Defendants in other litigated matters and stated


                                                     [c3
          Case 5:21-cv-01353-JMG Document 1 Filed 03/22/21 Page 4 of 8




that he would be entering his appearance for the Morgan Defendants in this action once service

of the complaint is made.

           15. Mr. Sweet advised counsel for the Maxon Defendants that there is no legal entity

known as "Morgan" as named in the complaint.

           16. Mr. Sweet advised counsel that "Morgan Corporation" is not a corporation but is

a "d/b/a" for Morgan Truck Body, LLC.

           17. Mr. Sweet further advised that Morgan Truck Body, LLC is a limited liability

company organized and existing under the laws of Delaware.

           18. For purposes of diversity jurisdiction, a limited liability company is considered to

be a citizen of the states of each of its members. See, Lincoln Ben. Life Co. v. AEI Life LLC

800 F.3d 99, 1 QS (3d Cir. 2015) ("[T]he citizenship of an LLC, is determined by the citizenship

of its members.").

           19. Mr. Sweet advises that the members of Morgan Truck Body, LLC are citizens of

Delaware and Texas and that no member of the LLC is a citizen of New Jersey or Pennsylvania.

           20. The complaint names as defendants O'Connor Truck Leasing, Inc. and Brate, Co.

and provides an address for each of those entities as 835 East Lycoming Street, Philadelphia,

Pennsylvania 19124.

           21. Counsel for the Maxon Defendants conducted a search of the Pennsylvania

Department of State records to determine the legal status of each o~ those defendants.

           22. Pennsylvania Department of State records show that "Brate, Co." was formerly

known as "O'Connor Truck Leasing, Inc." and that Brate, Co. was dissolved on September 21,

2011. See Pennsylvania Department of State Search and Articles of Dissolution, attached hereto

as Exhibit "C."
                                                4
          Case 5:21-cv-01353-JMG Document 1 Filed 03/22/21 Page 5 of 8




           23. The State Action dockets reflect that service of the complaint was attempted on

Brate, Co. and O'Connor Truck Leasing, Inc. on February 23, 2021 at the Philadelphia address

identified in the complaint. The service attempts were unsuccessful and returned "not found."

See copies of State Action Docket, attached hereto as Exhibit "D."

           24. Because the Brate, Co. and O'Connor Truck Leasing, Inc. entities have been

dissolved, they have no citizenship for purposes determining diversity jurisdiction.

           25. As no defendant is a citizen of New Jersey, there is complete diversity between

the plaintiff and the defendants.

           26. As no defendant is a citizen of Pennsylvania, the state in which the State Action

was brought, 28 U. S.C, §1441(b)(2) does not apply and the State Action can be removed.

               B. The Amount in Controversy Exceeds $75,000.

           27. United States District Courts have federal diversity jurisdiction where complete

diversity exists between the parties and the amount in controversy exceeds $75,000 exclusive of

interest and costs. 28 U.S.C. §1332(a).

           28. Plaintiff alleges that he was injured by a defective product and that he sustained

various physical injuries, including, but not limited to, injuries to his right shoulder, right upper

extremity, neck and spine with disc injuries, radiating pain and radiculopathy. See Exhibit "A,"

Complaint, ¶20.

           29. Plaintiff also alleges that he has undergone pain and suffering, that he has

suffered a permanent disability and permanent impairment of his earning power and. that he has

incurred and will in the future incur medical expenses and income loss. See Exhibit "A,"

Complaint, ¶~ 22, 23 and 25.
           Case 5:21-cv-01353-JMG Document 1 Filed 03/22/21 Page 6 of 8




            30. Plaintiff's complaint demands damages in excess of $50,000, which is the

compulsory arbitration limit in the Philadelphia Court of Common Pleas. See Exhibit "A,"

Complaint ad damnum clauses.

            31. A notice of removal may assert a different amount in controversy where `[s]tate

practice either does not permit demand for a specific sum or permits recovery of damages in

excess of the amount demanded." 28 U.S.C. §1446 (c)(2)(A)(ii)-(B).

           32. Pennsylvania law does not a11ow a plaintiff to demand a specific sum of money

where unliquidated damages are sought. See, Pa.R.C.P. 1021(b).

           33. Without admission and with express denial of plaintiff's claims and right to

recover any of the damages alleged in the complaint, the Maxon Defendants allege that the

amount in controversy exceeds $75,000 based on the allegations in the complaint related to

plaintiff's injuries and alleged economic and non-economic damages.

           34. Accordingly, the amount in controversy in this matter exceeds $75,000. See

Intzekostas v. Atria Ctr. City, No. CV20-5540, 2020 WL 7769736, at *3 (E.D. Pa. Dec. 29,

2020) ("[t]he defendant does `not need to prove to a legal certainty that the amount in

controversy requirement has been met.' [Rather, the] removing defendant's plausible allegation

that the amount in controversy exceeds $75,000 is accepted unless Plaintiff contests or the court

questions it." (quoting Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89

(2014)).

               C. All Defendants Who Have Been Properly Joined
                  and Served in the State Action Consent to Removal.


           35. Counsel for the Ryder Defendants, Sean Stadelman, Esquire, consents to the

removal of this action pursuant to 28 U.S.C. §1446(b)(2)(A).
                                                6
          Case 5:21-cv-01353-JMG Document 1 Filed 03/22/21 Page 7 of 8




           36. Counsel for the Morgan Defendants, Jason Sweet, Esquire, has also confirmed

that upon proper service of the complaint on the Morgan Defendants, that he will also consent to

the removal of this action.

               D. Removal to This Court is Proper.

           37. For the above reasons, this Court has diversity jurisdiction pursuant to 2$ U.S.C.

§1332 and the State Action is removable to this Court pursuant to 28 U.S.C. §1441 and 1446.

           38. By filing this Notice of Removal, the removing defendants do not waive any

available defenses and any and all defenses are expressly reserved.

           39. Pursuant to 28 U.S.C. §1446(d), the Maxon Defendants will give prompt notice

of the filing of the notice of removal to plaintiff's counsel and will also file a copy of the notice

of removal with Prothonotary for the Philadelphia Court of Common Pleas.

       WHEREFORE, Removing Defendants Maxon Lift Corp. and Maxon Industries, Inc.

request that the State Action be removed to the United States District Court For the Eastern

District of Pennsylvania.

                                               McELROY, DEUTSCH, MULVANEY
                                                 & CARPENTER, LLP


                                        gy:
                                               MARK R. KEHOE, SQUIRE
Date: March 22, 2021                           Attorney for Defendants
                                               Maxon Lift Corp. and Maxon Industries, Inc.




                                                   7
          Case 5:21-cv-01353-JMG Document 1 Filed 03/22/21 Page 8 of 8




                                 CERTIFICATE OF SERVICE


       I, Mark R. Kehoe, Esquire, the undersigned counsel, hereby certify that on March 22,

2021 a true and correct copy of the foregoing Notice of Removal, was sent via e-mail and First

Class Mail to the following:


                                   Thomas F. Sacchetta, Esquire
                                   SACCHETTA &BALDING
                                     308 East Second Street
                                       Media, PA 19063
                                      Attorneyfor Plaintiff

                                    Sean T. Stadelman, Esquire
                                     GOLDBERG SEGALLA
                                        1700 Market Street
                                            Suite 1418
                                  Philadelphia, PA 19103-3907
                               Attorney for Ryder Truck Rental, Inc.
                                      and Ryder System, Inc.

                                       Jason J. Sweet, Esquire
                                REGER RIZZON DARNALL LLP
                                       Cira Centre, 13t~ Floar
                                          2929 Arch Street
                                      Philadelphia, PA 19104
                               Attorney for Morgan Truck Body, LLC
                                     d/b/a Morgan Corporation




                                              McELROY, DEUTSCH, MULVANEY
                                                & CARPENTER, LLP



Date: March 22 2021                    BY:        ~~~            r              _.. .
                                              MARK R. KEHOE, ESQUIRE
                                              Attorney for Defendants
                                              Maxon Lift Corp. and Maxon Industries, Inc.
